Plaintiff and appellee, Mrs. D.H. Willis, Jr., moves to dismiss the appeal in this case on the ground that the transcript was not filed in this court until after the return date fixed by the trial court.
The order granting defendant and appellant a devolutive appeal made the appeal returnable Wednesday, February 15, 1933. The record shows that the transcript was not filed until February 24, 1933. It does not show that any extension of time was granted, nor is any adequate legal cause assigned for the delay.
Where appellant fails to file the transcript on return day, or within the three judicial days thereafter, the law leaves the court no alternative.
The appeal must be and is dismissed.